 In the Matter of UNITED STATES GYPSUM COMPANY, EMPLOYERandWAREHOUSE EMPLOYEES UNION, LOCAL No. 503 INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELP-ERS OF AMERICA, A. F. OF L., PETITIONERIn the Matter of UNITED STATES GYPSUM COMPANYandLOCAL No.36, INTERNATIONAL UNION OF OPERATING ENGINEERS, A. F. OF L.Cases Nos.18-RC-86 and 18-RC-117, respectively.Decided January.7,1949DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, hearings in the above consolidated caseswere held on May 24 and August 5, 1948, before a hearing officer of theNational Labor Relations Board. The hearing officer's rulings made atthe hearings are free from prejudicial error and are hereby affirmed'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner in Case No. 18-RC-86, herein called the Team-sters, and the Petitioner in Case No. 18-RC-117, herein called theOperating Engineers, are labor organizations claiming to representemployees of the Employer.IAt the hearing on August 5, 1948, the Operating Engineers, the Petitioner in Case No.18-RC-117, moved to sever case No 18-RC-117 from Case No. 18-RC-8G on the groundthat all evidence in Case No. 18-RC-117 had already been presented,that the hearing ofAugust 5 would elicit testimony relating only to Case No 18-RC-86,and that the furtherpresence of its attorney and officers should not be required.The hearing officer referredthis motion to the BoardAs the cases were properly consolidated for the purposes ofhearing and no sufficient reason exists for severing them, the motion is denied.*Chairman Herzog and Members Reynolds and Gray.81 N. L. R. B., No. 60.344 UNITED STATES GYPSUM COMPANY3453.Questions affecting commerce exist concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The Teamsters seeks to represent a unit composed of all production,shipping room, and car loading and unloading employees at theEmployer's St. Paul, Minnesota, plant, including testers, the unload-ing checker, inspectors, and the watchmen, but excluding office em-ployees, salesmen, truck drivers, engineers, firemen, guards, and super-visors as defined in the Act.The Operating Engineers seeks torepresent a unit of the firemen, including the head fireman, in theboiler room at this plant.The Employer opposes the establishmentof a separate unit of firemen, and would exclude testers, the unload-ing checker, inspectors, and the watchman from the production unitsought by the Teamsters.Bargaining history :In August 1944, following an election con-ducted by the State of Minnesota, Division of Conciliation, Local 48,International Brotherhood of Firemen and Oilers, AFL, herein calledthe Firemen and Oilers, was certified as the representative of the fire-men at the St. Paul plant. In September 1944, the same labor organiza-tion was also certified as the representative of the production employeesat the same plant, including testers, the unloading checker, inspectors,and the watchman. Thereafter, in December 1944, the Firemenand Oilers and the Employer entered into a separate collective bar-gaining contract for each unit. In 1946, the Operating Engineerswas certified as the bargaining representative for the firemen andentered into a contract on their behalf which expired April 30, 1948.The Firemen and Oilers continued to represent the Employer's pro-duction employees until its contract expired on April 30, 1948. InMarch 1948, the Teamsters demanded recognition as representativeof the production employees.The Employer thereupon declinedfurther to recognize either of the contracting unions until they hadbeen certified by the Board.2The Employer contends that its firemen should be included in theproduction unit because, in addition to their duties in the plantboiler room, they also tend asphalt stills located in the plant yard.The Operating Engineers contend that these employees constitute atraditional craft classification which the Board has held to constitutean appropriate unit.The Teamsters does not seek to represent them.2The Firemen and Oilers appeared at the hearing and sought to intervene. As the Fire-men and Oilers did not claim to represent any of the employees involved in this proceeding,its intervention was properly denied. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record discloses that these employees operate steam boilers, tendasphalt stills, and maintain steam and oil driven equipment.Theyhave been represented in a separate unit for 4 years. They are licensedengineersphysically separated from, and not interchanged with, pro-duction employees. For these reasons, and because of the bargaininghistory in this plant and because no other organization is here seekingto represent them in a broader unit, we find that the firemen 3 consti-tute a separate appropriate unit.'There remain for consideration the employees whom the Teamsterswould include in, and the Employer exclude from, the unit of produc-tion employees whom the Teamsters seeks to represent.Testers:There are two testers employed by the Employer.Theyperform the usual duties of such employees. In accordance with pre-vious decisions concerning similar employees in other plants of thisEmployer, we shall exclude them from the unit.'Inspectors:The record discloses that these two men supervise 12-15men in a separate room in the plant.They assign the men to tasksand discipline them ; and although they may neither hire nor dischargeemployees, they may reject new employees and effectively recommenddischarge of men under their supervision.We find that they aresupervisors as defined in the Act, and shall exclude them from theunit.Unloading checker:The Employer contends that this employeeshould be excluded from the unit on the ground that he is a supervisor.The record discloses that he spends the greater part of his time inroutine clerical work either in the warehouse or in the unloading areaschecking incoming raw material.He is in nominal chargeof a crewof 11 men.However, the testimony discloses that his sole responsi-bility is to convey to the crew the decision of the warehouse superin-tendent as to which car will be unloaded first and where its contentswill be placed.He has no authority to hire, discharge, or discipline,or effectively to recommend such action.We find that he is not asupervisor and shall include him in the unit.Watchman:The record discloses that the watchman spends equalamounts of time in maintenance and plant-protection functions.Ashe does not spend more than 50 percent of his time as a watchman, weshall include him, as a maintenance employee, in.the units3The parties agree, and the recorddiscloses,that the headfireman is not a supervisorwithin the definition contained in the Act.We shall thereforeinclude him in the unit offiremen4Matter ofIllinois Division, Bendix Aviation Corporation,54 N. L R. B. 1051.Matter of U. S. Gypsum,80 N. L. R. B. 779; 79 N. L. K. B. 48; 78 N.L. R. B. 849.Matter ofSampsel Time Control,Inc,80 N L R.B 1250While Board MemberGray if of a contrary view, as stated in footnote 3 of theSampselTime Controlcase, hedeems himselfbound by the holding of the majorityin that case UNITED STATES GYPSUM COMPANY347We find that the following constitute units appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act:(a)All production, shipping room, and car loading and unloadingemployees, at the Employer's St. Paul, Minnesota, plant, includingthe unloading checker and the watchman, but excluding testers, in-spectors, office employees, salesmen, truck drivers, engineers, firemen,and supervisors as defined in the Act.(b)All firemen in the boiler room, at the Employer's St. Paul,Minnesota, plant, including the head fireman, but excluding all super-visors as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighteenth Region, andsubject to Sections 203.61 and 203.62, of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the units found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not the employees in the unit found appropriate in Case No. 18-RC-86 desire to be represented by Warehouse Employees Union, LocalNo. 503, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, A. F. of L., for the purposes ofcollective bargaining; and to determine whether or not the employeesin the unit found appropriate in Case No. 18-RC-117 desire to berepresented by Local No. 36, International Union of Operating En-gineers, A. F. of L., for the purposes of collective bargaining.